 1 PHILLIP A. TALBERT
   ACTING UNITED STATES ATTORNEY
 2 TANYA B. SYED
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:11-CR-216-MCE
12                                Plaintiff,            STIPULATION REGARDING CONTINUANCE;
                                                        ORDER
13                         v.
                                                        DATE: June 10, 2021
14   REGINALD THOMAS,                                   TIME: 10:00 a.m.
                                                        COURT: Hon. Morrison C. England, Jr.
15                               Defendant.
16

17                                              STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:
20          1.     By previous order, this matter was set for an admit / deny hearing on June 10, 2021.

21          2.     By this stipulation, defendant now moves to continue the admit / deny hearing until July

22 1, 2021.

23          3.     The parties agree and stipulate, and request that the Court find the following:

24                 a)      Defendant is charged with a violation of the terms of his supervised release,

25          which includes a violation of a new law as alleged in United States v. Thomas, 2:20-CR-12-

26          MCE. The government has represented that the discovery associated with such case includes

27          numerous reports and related documents, photographs, audio recordings, and videos. All of this

28          discovery has been either produced directly to counsel and/or made available for inspection and


      STIPULATION REGARDING CONTINUANCE                 1
30
 1        copying.

 2                b)     Upon defendant’s request, new counsel for the defendant was appointed on

 3        December 17, 2021. Counsel for defendant desires additional time to review the discovery, the

 4        superseding violation petition, discuss the allegations with the defendant, and review the case

 5        before advising defendant on a course of action as to whether to admit or deny the allegations.

 6        Counsel for defendant also desires additional time to prepare and file a motion in the related

 7        case.

 8                c)     Counsel for defendant believes that failure to grant the above-requested

 9        continuance would deny him/her the reasonable time necessary for effective preparation, taking

10        into account the exercise of due diligence.

11                d)     The government does not object to the continuance.

12        IT IS SO STIPULATED.

13

14
     Dated: May 18, 2021                                    PHILLIP A. TALBERT
15                                                          Acting United States Attorney
16                                                          /s/ TANYA B. SYED
                                                            TANYA B. SYED
17                                                          Assistant United States Attorney
18

19   Dated: May 18, 2021                                    /s/ SHARI RUSK
                                                            SHARI RUSK
20
                                                            Counsel for Defendant
21                                                          REGINALD THOMAS

22

23                                                 ORDER

24        IT IS SO ORDERED.

25 Dated: May 19, 2021

26

27

28

     STIPULATION REGARDING CONTINUANCE                  2
30
